EXHIBIT 10.1




MASTER DISPUTE RESOLUTION AGREEMENT




This Master Dispute Resolution Agreement (“Agreement”) is entered into effective
as of August 24, 2012 (the “Effective Date”) by and among Boyd Research, Inc., a
California corporation (“BR”), TMD Courses, Inc., a California corporation
(“TMD”) and James P. Boyd (“Boyd,” and, collectively with BR and TMD, the “Boyd
Parties”); Therapeutic Solutions International, Inc., a Nevada corporation
(“TSOI”); Timothy G. Dixon (“Dixon”); and Gerry B. Berg (“Berg” and,
collectively with TSOI and Dixon, the “TSOI Parties”) (each a “Party” and
collectively, the “Parties”).




WHEREAS, TSOI and BR are parties to that certain Exclusive License Agreement
dated April 1, 2011, and as amended November, 2011 (the “Existing License
Agreement”). Pursuant to the terms of the Existing License Agreement, TSOI is
required to make certain royalty payments to BR arising from sales of products
the intellectual property of which is owned by BR and licensed to TSOI.




WHEREAS, in addition to royalty payments, Section 4(b) of the Existing License
Agreement provides:




“LICENSEE [TSOI] shall pay an inception fee to LICENSOR [BR] of three million
dollars ($3,000,000.00) due and payable thirteen (13) months from the effective
date of this Agreement (i.e. May 1, 2012, the “Maturity Date”).  The LICENSOR
may at his option, on or before the Maturity Date, choose to convert any or all
of the inception fee into common shares of the Company at a strike price of
fifteen cents ($0.15) per share by giving notice to the Company.”




WHEREAS, BR, the Licensor, did not elect to convert the inception fee to common
shares as described above and provided no notice of any such election, at any
time, before or after the Maturity Date.




WHEREAS, TSOI has not paid the $3,000,000 inception fee to BR and has stated
that (i) it cannot do so because it lacks the funds to do so; (ii) the Company
contends that BR is estopped from asserting remedies based upon nonpayment of
the inception fee; and (iii) TSOI contends the inception fee is an optional
payment TSOI is not required to make given TSOI’s interpretation of other
language of the Existing License Agreement.  Specifically, TSOI contends that
the inception fee is an optional payment which would have the effect of lowering
the amount of royalty payments due to BR from TSOI if the inception fee is paid.
 BR disputes this interpretation, and denies that it is estopped.




WHEREAS, BR provided a written notice of default to TSOI on May 17, 2012, citing
section 4(b) of the Existing License Agreement, and stating that TSOI was then
in default since TSOI had not, and has not now, paid BR the inception fee of
$3,000,000.




WHEREAS, Section 7(c) of the Existing License Agreement permits BR to terminate
the Existing License Agreement after a notice period and an opportunity to cure,
in the event of certain defaults.  BR contends that TSOI’s failure to pay the
inception fee is such a default and that TSOI’s cure period will expire on or
about November 1, 2012, at which time BR would be free to terminate the Existing
License Agreement with TSOI, leaving TSOI with no rights shortly thereafter to
sell any product licensed to TSOI by BR, including the NTI device.  TSOI
disputes this interpretation of the Existing License Agreement.  




WHEREAS, BR contends that, absent a negotiated resolution, TSOI will soon face
termination of the Existing License Agreement and liability to pay BR the
inception fee of $3,000,000, plus interest at 10% per annum accruing until paid,
even after the Existing License Agreement is terminated.  TSOI denies these
contentions.




WHEREAS, the parties’ various contentions have resulted in an environment in
which it has been and would predictably continue to be difficult for TSOI to
obtain financing and/or to grow its business.




WHEREAS, Dixon has filed a lawsuit against Boyd for certain matters that do not
relate to TSOI, asserting several causes of action and substantial damages.
 Boyd denies the allegations of such lawsuit.




WHEREAS, the Boyd Parties have determined that it would be advantageous to them
to regain exclusive rights (i.e., exclusive of rights of TSOI) to commercialize
their intellectual property for the US market.




WHEREAS, TSOI has determined that it would be advantageous to it to be relieved
of the obligation to pay royalties to the Boyd Parties for sales of licensed
products to the non-US market.




WHEREAS, TSOI has determined that it would be advantageous to it to have a
capitalization structure in which no one person holds a majority of TSOI’s
outstanding common stock and by which certain existing internal uncertainties
can be resolved.








1




--------------------------------------------------------------------------------

WHEREAS, TSOI has determined that it would be advantageous to it to enter into
agreements with the Boyd Parties which provide more certain interpretations and
more predictable outcomes than do its current agreements with the Boyd Parties,
e.g. the Existing License Agreement.




WHEREAS, the Parties recognize that it would be in their mutual interest to
exchange general releases.




WHEREAS, the Parties recognize that without a resolution, all Parties would soon
be engaged in protracted and expensive litigation between them to decide issues
relating to an asserted termination, the inception fee, and numerous other
issues.  




NOW, THEREFORE, in an effort to avoid the expense and lack of certainty
litigation necessarily involves, and in order to obtain certain mutual benefits,
the Parties have elected instead to resolve all differences and disputes between
them as described below and in the contemporaneously executed License Agreement,
Escrow Agreement, and Voting Agreement.




The Parties agree as follows:




1.  License Agreement. Simultaneously with the execution and delivery of this
Agreement, the Boyd Parties and TSOI shall enter into a License Agreement as
previously negotiated by the Boyd Parties and TSOI (the “License Agreement”).




2.  TSOI Board of Directors Transition.  Simultaneously with the execution and
delivery of this Agreement, Dixon and Boyd shall enter into a TSOI Board of
Directors written consent action approving the execution and delivery of this
Agreement and the execution and delivery and consummation of the other
agreements and transactions contemplated hereby and thereby, and providing that
immediately after  the execution and delivery of this Agreement the following
two things shall become effective:  the election of Gerry Berg as a director of
TSOI, and Boyd’s resignation as a director of TSOI.




3.  Boyd’s Employment.  TSOI and Boyd confirm that heretofore Boyd’s employment
with TSOI has been at-will and they have had no oral or written employment
agreement or other binding services arrangement between them, and that their
employment relationship is hereby amended as follows:




i.  Boyd’s salary rate is reduced to $100,000 per annum (subject to all
applicable tax withholdings), as of the Effective Date.




ii.  TSOI and Boyd confirm that, even if in the course of Boyd’s prior director
service or Boyd’s future or prior employment service, Boyd made or hereafter
makes any inventions or created or hereafter creates any works of authorship,
mask works, know-how or other items capable of being protected as intellectual
property, TSOI shall not by virtue of Boyd’s employee status (or by virtue of
any other theory) own any such inventions, works of authorship, mask works,
know-how or other items (except any such as have already been expressly and
particularly assigned to TSOI in writing by Boyd, and except for TSOI’s lists of
non-US customers and non-US prospects), and none of the foregoing shall be
deemed to be works for hire under United States copyright laws and Boyd shall
have no obligation to assign the same to TSOI. The foregoing sentence does not,
however, apply to the listing of TSOI’s non-US customers or to marketing
materials.  The Parties’ agreements pertaining to their respective use, or
non-use, of marketing materials and the listing of TSOI’s non-US customers are
set forth elsewhere in this Agreement.




iii.  TSOI shall retroactively reinstate Boyd’s taxable $1,377/month automobile
allowance and continue it until the termination of Boyd’s employment at 11:59
p.m. Pacific Standard Time December 31, 2012 (the “Switchover Time”).  The
missed payments of such allowance (February 2012 through August 2012) shall be
paid within 10 days after the Effective Date, and ongoing payments of the
allowance shall be paid monthly.




iv.  Boyd’s services as an employee shall be limited to those which he may from
time to time, in his discretion, identify and choose to suggest in advance in
writing to TSOI; provided that if TSOI in its discretion does not approve any
such suggestion, Boyd shall not perform the suggested services.  




v.  TSOI shall terminate Boyd’s employment at the Switchover Time.




vi.  No severance or salary continuation shall be payable to Boyd after Boyd’s
employment with TSOI terminates at the Switchover Time.  Boyd shall utilize all
his vacation days before the Switchover Time.




vii.  TSOI shall have no obligation to pay for or reimburse Boyd for the COBRA
premiums for Boyd and/or his dependents.








2




--------------------------------------------------------------------------------

viii.  Notwithstanding Boyd’s employment with TSOI, TSOI expressly disclaims any
right, title or interest in and, to the extent that it has any such rights,
hereby conveys, quitclaims and assigns to Boyd all such right, title or interest
in and to, any product, device or service created by or conceived by Boyd or BR
and all intellectual property rights therein.  The foregoing is not intended to
impair the license rights being separately obtained by TSOI under the License
Agreement.




4.  Boyd’s Stock Options.  All of Boyd’s options to purchase shares of TSOI
common stock (whether under the Non-Qualified Stock Option Award Agreement dated
August 31, 2011 (and any corresponding Stock Option Certificate) with regard to
1,800,000 stock options or under any other written or oral stock option
arrangement or commitment) are amended to provide that all such stock options
shall terminate and cease to be exercisable 90 days after Boyd’s service with
TSOI terminates either with or without cause (i.e., all such stock options shall
terminate and cease to be exercisable no later than 90 days after the Switchover
Time).




5.  Overissue and Other Technical Deficiencies.  The Parties recognize the
formal defects in various transactions by which Boyd ostensibly obtained TSOI
shares on March 31, 2011 (collectively, the “Transaction”).  TSOI did not have
proper authorization from its stockholders to increase its authorized number of
shares;  TSOI did not have proper authorization from its stockholders or its
Board of Directors for a merger Transaction with Splint Decisions, Inc.; and
even if the Transaction was proper and TSOI had proper authorization from its
stockholders to increase its authorized number of shares, effectuating the
authorized shares increase via articles of merger made it unclear whether TSOI
had enough authorized shares to issue shares as contemplated by such
Transaction.  In any event, if TSOI did not have enough authorized but unissued
shares on March 31, 2011 to have issued  235,491,933 shares to Boyd and
15,031,400 shares to Dixon in the March 31, 2011 acquisition of Splint
Decisions, Inc. (by merger or otherwise), then some of the TSOI shares which
they received on March 31, 2011 were previously authorized but unissued TSOI
shares  and some of the “shares” which they received on March 31, 2011 were
overissues which now represent not actual TSOI shares but rather represent
claims (as measured by the number of overissue “shares,” the “Overissue
Claims”).




The Parties covenant and agree, in consideration of the mutual covenants and
agreements in this Agreement, not to directly or indirectly through Agents
challenge in any way or in any forum (other than in any action solely against
Tad Mailander (“Mailander”) in which any such challenge is permitted) the
validity of the Transaction or of the Exclusive License Agreement dated April 1,
2011, as amended on November 1, 2011, between BR and TSOI (the “Existing License
Agreement”) (which Existing License Agreement is being terminated pursuant to
the License Agreement).  The term “Agent” shall mean:  (a) any parent, child, or
spouse of such Party, (b) in the case of a Boyd Party as the indicated
principal, Don Johnson (but only if at the time he remains a brother-in-law of
Boyd), (c) any entity of which such Party has the formal or structural power to
direct or cause the direction of the management or policies, whether through the
ownership of voting securities, by agreement with respect to the voting of
securities, by other agreement conferring control over management or policy
decisions, by virtue of the formal or structural power to control the
composition of the board of directors or managers, or otherwise (in the case of
a corporation, this would mean beneficial ownership of sufficient voting power
to elect a majority of the Board of Directors), or (d) a person or entity
actually instructed or actually requested by the principal to engage in one or
more specific acts on behalf of the principal and compensated for doing so.  




6.  Surrender; Transfer and Retention of TSOI Shares and Claims; Boyd/Dixon
Transfers.  




6.1

(a)  Boyd hereby agrees, subject to this Section and the terms and conditions of
the Escrow Agreement executed herewith, to surrender to TSOI all of Boyd’s
Overissue Claims and also as many of the TSOI shares which he received on March
31, 2011 which were not Overissue Claims as will result in the number of TSOI
shares which he received on March 31, 2011 which were not Overissue Claims and
which he retains after such surrender equaling 11,500,000 (i.e., which results,
after the transfer to Dixon described in this Section, in the number of TSOI
shares which he received on March 31, 2011 which were not Overissue Claims and
which he retains after such surrender and such transfer equaling 6,500,000, not
taking account of any other transfers Boyd may in his discretion choose to make
from time to time of any or all of such 6,500,000 shares).  




(b)  Boyd hereby agrees, subject to this Section and the Escrow Agreement, to
surrender to TSOI all of Boyd’s Overissue Claims and also as many of the TSOI
shares which he received on March 31, 2011 which were not Overissue Claims as
will result in the number of TSOI shares which he received on March 31, 2011
which were not Overissue Claims and which he retains after such surrender
equaling 11,500,000 (i.e., which results, after the transfer to Dixon described
in this Section, in the number of TSOI shares which he received on March 31,
2011 which were not Overissue Claims and which he retains after such surrender
and such transfer equaling 6,500,000, not taking account of any other transfers
Boyd may in his discretion choose to make from time to time of any or all of
such 6,500,000 shares).  








3




--------------------------------------------------------------------------------

(c)  To provide a mechanism for such future surrender, Boyd shall simultaneously
with the execution and delivery of this Agreement deliver to Chicago Title
Company, as escrow agent, pursuant to an Escrow Agreement of even date herewith
among Boyd, TSOI and Chicago Title Company (the “Escrow Agreement”), the
original TSOI share certificates nos. NS1-1044 and NS1-1058, ostensibly
representing 500,000 and 223,491,933 shares, respectively (223,991,933 shares
total, of TSOI common stock, both duly endorsed in blank by Boyd (or accompanied
by stock powers duly executed in blank by Boyd), with signatures guaranteed with
Medallion stamp by a commercial bank or by a member firm of the New York Stock
Exchange (all together, the “Certificates”).  Boyd hereby authorizes and
instructs Mailander and TSOI to deliver original TSOI share certificate no.
NS1-1058 to Chicago Title Company, as escrow agent, pursuant to the Escrow
Agreement; and no Boyd Party shall have no responsibility for any failure of
them to do so, and all responsibility and risk arising from any such failure of
them to do so shall be on TSOI.




(d)  The Escrow Agreement provides that after TSOI makes 6 timely payments of
specified Estimated Minimum Royalties amounts into the escrow, and after TSOI
pays to the escrow agent and/or provides to the escrow agent proof of payment of
a total of $50,000 in attorneys’ fee reimbursement pursuant to Section 20 below
(the “Fee Reimbursement Obligation”), the escrow agent shall deliver the
Certificates to TSOI.  




(e)  Even if pursuant to the Escrow Agreement the Certificates are returned to
Boyd, Boyd shall thereafter deliver the Certificates to TSOI forthwith after
TSOI has paid, via direct payments to a Boyd Party and/or by payments into
escrow pursuant to the Escrow Agreement, an amount equal to 100% of the
royalties owing under the License Agreement for Net Sales made in the months of
July through December 2012, inclusive.  (But, it is expressly understood that so
long as TSOI makes timely payments of the six specified Estimated Minimum
Royalties amounts into the escrow and fully discharges the Fee Reimbursement
Obligation, the escrow agent shall deliver the Certificates to TSOI as required
by the Escrow Agreement, regardless of any disagreement anyone may have over
whether TSOI’s total payments, via direct payments to a Boyd Party and/or by
payments into escrow pursuant to the Escrow Agreement, did or did not amount to
100% of the royalties owing under the License Agreement for Net Sales made in
the months of July through December 2012, inclusive.)  Such disputes over the
amount of royalties paid, after all six Estimated Minimum Royalties are paid
into escrow, will be subject to mandatory binding arbitration described in
Section 36.20 below.  Notwithstanding any term or condition of this Agreement to
the contrary, it is expressly agreed that TSOI shall fully and timely pay all
royalties due to Boyd for the months of July through December 2012, inclusive,
and that Estimated Minimum Royalties payments are not a substitute for such full
payment of all royalties due, which TSOI shall pay within 30 days of the close
of each month in which the goods are sold creating a royalty obligation.  The
Estimated Minimum Royalties are an agreed tool the Parties will use to allow for
the transfer of Boyd’s shares as described herein and in the Escrow Agreement;
however, it does not alter the requirement that the full amount of royalties due
shall be timely paid by TSOI.




(f)  It is understood that TSOI shall cancel such 223,991,933 shares/Overissue
Claims as soon as the Certificates are delivered to TSOI from escrow or
otherwise.




(g)  This Section shall not be construed to deprive the Boyd Parties/Licensor of
any rights or remedies the Boyd Parties/Licensor may have under the License
Agreement in respect of any failure by TSOI to pay timely all Royalties as and
when due under the License Agreement.




6.2

In addition, Boyd hereby agrees, in partial consideration for settlement (as set
forth in this Agreement) of claims Dixon may have against the Boyd Parties, to
assign to Dixon 5,000,000 shares of TSOI common stock.




To implement such assignment, Boyd shall simultaneously with the execution and
delivery of this Agreement deliver to TSOI (for the benefit of Dixon) the
original TSOI share certificates nos. NS1-1053 through NS1-1057, inclusive, each
representing 1,000,000 shares (5,000,000 shares total) of TSOI common stock, all
duly endorsed in favor of Dixon by Boyd (or accompanied by stock powers duly
executed in favor of Dixon by Boyd), with  signatures guaranteed with Medallion
stamp by a commercial bank or by a member firm of the New York Stock Exchange,
and TSOI shall forthwith thereafter deliver to Dixon a share certificate
representing 5,000,000 shares of TSOI common stock, made out in favor of Dixon.
 (The new share certificate in favor of Dixon shall bear standard securities-law
restrictive legends.)  




6.3

TSOI recognizes the 6,500,000 TSOI shares retained by Boyd and represented by
the original TSOI share certificates nos. NS1-1045 through NS1-1052, inclusive,
representing 500,000, 500,000, 500,000, 1,000,000, 1,000,000, 1,000,000,
1,000,000 and 1,000,000 shares, respectively (6,500,000 shares total), of TSOI
common stock, as duly authorized and outstanding shares of TSOI common stock,
owned beneficially and of record by Boyd, and TSOI recognizes such assigned
5,000,000 TSOI shares represented by such new share certificate made out in
favor of Dixon as duly authorized and outstanding shares of TSOI common stock,
owned (by virtue of such transfer) beneficially and of record by Dixon.








4




--------------------------------------------------------------------------------




6.4

Dixon hereby agrees to surrender to TSOI as many as possible of Dixon’s
Overissue Claims in exchange for the same number of authorized and outstanding
shares of TSOI common stock.  To implement such agreement, Dixon shall
simultaneously with the execution and delivery of this Agreement, deliver to
TSOI the original TSOI share certificates nos. NS1-1059 through NS1-1063,
inclusive, ostensibly representing 500,000, 500,000, 1,000,000, 1,000,000 and
12,031,400 shares, respectively (15,031,400 shares total) of TSOI common stock,
and the original TSOI share certificate no. NS1-1085 for 500,000 shares, all
endorsed in blank by Dixon and with Medallion guaranty stamp affixed, and TSOI
shall forthwith thereafter deliver to Dixon a share certificate representing
14,290,000 shares of TSOI common stock, made out in favor of Dixon, and a
written recognition that Dixon has remaining Overissue Claims equivalent to
1,241,400 shares of common stock.  The shares ostensibly represented by
certificate no. NS1-1085 are also deemed, for purposes of this Agreement, to be
within the definition of “Overissue Claims.”  (The new share certificate in
favor of Dixon shall bear standard securities-law restrictive legends.)  TSOI
recognizes such 14,290,000 TSOI shares represented by such new share certificate
as duly authorized and outstanding shares of TSOI common stock, owned
beneficially and of record by Dixon.  TSOI also recognizes the 100,000 shares of
common stock represented by TSOI share certificate no. CS1-1026, in the name of
Dixon, as duly authorized and outstanding shares of TSOI common stock, owned
beneficially and of record by Dixon.  Dixon and TSOI agree to, if and when
TSOI’s number of authorized shares of common stock is changed to a number no
less than 90,000,000 with all due corporate procedural action, exchange such
remaining Overissue Claims for 1,241,400 new authorized and certificated shares
of TSOI common stock, owned beneficially and of record by Dixon.  

 

6.5

In addition, Dixon hereby agrees, in partial consideration for settlement of
claims the Boyd Parties may have against Dixon, to assign to Boyd 60 shares of
TMD common stock, together with any and all other equity securities of TMD of
whatever kind or character he owns or owns beneficially (collectively the “TMD
Stock”).  To implement such assignment, Dixon shall simultaneously with the
execution and delivery of this Agreement deliver to TMD the original TMD share
certificate no. 1 representing 60 shares of TMD common stock together with any
other certificates representing TMD Stock, endorsed in blank by Dixon, and TMD
shall forthwith thereafter deliver to Boyd a share certificate representing 60
shares of TMD common stock, made out in favor of Boyd.  The Parties recognize
that, thereupon, Boyd shall own, beneficially and of record, 100% of the issued
and outstanding shares of TMD and that neither Dixon nor any of his family or
Agents do thereafter have any interest, current or future, in TMD, including but
not limited to TMD’s assets, or accounts receivable, such as royalties from
Keller Laboratories.




7.  Leak-Out.  The Boyd Parties agree never to (in the aggregate) sell into the
public market, directly and/or indirectly, in any consecutive 90-day period,
more than 1% of TSOI’s then-outstanding common stock, except in an acquisition
of TSOI or a transaction to which TSOI is a party or that has been authorized by
the Board of Directors of TSOI at a duly and validly called and held meeting of
(or a duly executed unanimous written consent action of) the Board of Directors
of TSOI or by the stockholders of TSOI at a duly and validly called and held
meeting of the stockholders of TSOI (or, if such majority written consent action
of the stockholders of TSOI comports with TSOI’s Bylaws, a duly executed
majority written consent action of the stockholders of TSOI).  For avoidance of
doubt, this Section 7 shall not restrict or in any way limit the Boyd Parties’
ability to sell shares of TSOI’s common stock in a private transaction.




8.  Standstill.  The Boyd Parties agree that, for a period of 10 years from the
date of this Agreement, unless such shall have been specifically invited in
writing by TSOI or if such has been approved by the Board of Directors of TSOI
at a duly and validly called and held meeting of (or a duly executed unanimous
written consent action of) the Board of Directors of TSOI or by the stockholders
of TSOI at a duly and validly called and held meeting of the stockholders of
TSOI (or, if such majority written consent action of the stockholders of TSOI
comports with TSOI’s Bylaws, a duly executed majority written consent action of
the stockholders of TSOI), the Boyd Parties shall not, and shall not in any
manner (directly or indirectly through Agents):  (a) acquire any TSOI stock
(other than (i) upon exercise of stock options before their termination pursuant
to Section 4 of this Agreement, or (ii) upon a stock split, stock dividend,
recapitalization, reorganization or distribution in which they receive TSOI
stock pro rata with all other holders of TSOI common stock), (b) effect or seek,
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in or in any way assist any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of any securities (or beneficial ownership thereof) or assets of
TSOI or any of its subsidiaries, (ii) any tender or exchange offer, merger or
other business combination involving TSOI or any of its subsidiaries, (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to TSOI or any of its subsidiaries, or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
TSOI; (c) form, join or in any way participate in a “group” (as defined under
the Securities Exchange Act of 1934, as amended) with respect to TSOI;
(d) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of TSOI; or (e) enter
into any arrangements with any third party with respect to any of the foregoing.








5




--------------------------------------------------------------------------------

9.  Shareholder Rights.  The Boyd Parties agree never to exercise, directly or
indirectly through Agents, these specific rights of a shareholder of TSOI:
inspection/copying rights, the right to conduct an audit, any right to call or
participate in the call of stockholders meetings, the right to serve as a
director, the right to nominate directors or bring motions at stockholders
meetings, the right to bring derivative litigation and the right to bring
nonderivative litigation against TSOI (or against its directors, officers,
employees, agents or affiliates for acts or omissions in their capacity as
such), the right to seek a court order appointing a custodian or receiver, the
right to petition for an injunction, an order of dissolution and/or the
appointment of a receiver or trustee, the right to file an involuntary
bankruptcy petition, the right of delivery of information, and dissenters’
rights. Notwithstanding the foregoing, the Boyd Parties shall have, and may
continue to exercise, (i) the right to vote all shares of TSOI stock owned,
beneficially or of record, by the Boyd Parties (ii) any and all shareholder
rights, including those listed above, when exercised in conjunction with holders
of at least 1,000,000 TSOI shares not owned beneficially or of record by a Boyd
Party or an Agent or donee of a Boyd Party or by any Agent of a donee of a Boyd
Party; and (iii) the right to sell or transfer any of their TSOI stock
(consistent with any restrictions set forth in Section 7 above) after which the
transferee (if other than a Boyd Party Agent) shall have all rights of any other
TSOI shareholder and shall not be bound by any provision or term of this
Agreement; provided that if shares of TSOI stock so transferred are subsequently
reacquired by a Boyd Party or an Agent of a Boyd Party, such shares of TSOI
stock shall again be subject to the provisions of this Agreement.  For avoidance
of doubt:  in no event may a Boyd Party exercise any right which he or it has
released, or agreed (other than in this Section 9) not to exercise, in this
Agreement.




10.  Regulatory.  BR shall take the steps so that, as of immediately after the
Switchover Time, it has registered as a Medical Device Registered Establishment.
 Each of TSOI, BR and TMD shall separately be responsible (directly or through
its regulatory representatives) for its own regulatory affairs worldwide.




11.  Molds.  TSOI’s April 26, 2012 purchase of molds from TMD is hereby
rescinded.  The Parties agree that such molds will at all times be located at K
Mold & Engineering, Inc. (of Granger, Indiana) or at another “neutral”
independent fabrication company, if any, which the Boyd Parties and TSOI, each
acting in its sole discretion, agree to.  The Boyd Parties shall allow TSOI to
have full and equal access to the molds (i.e., the Boyd Parties shall allow TSOI
to place orders with the fabrication company for the production of products
using the molds.)  TSOI will pay TMD (or any other Boyd Party designated by TMD
in writing to TSOI) $90,000 payable in equal monthly payments of $5,000 per
month, for 18 months, beginning July 1, 2013, for this access; provided, that
the first (and, to the extent there is overflow from the first, the second) such
$5,000 payment shall be reduced by an amount equal to the sum of all interest
previously paid by TSOI to TMD in respect of the rescinded April 26, 2012
transaction.  After $90,000 (inclusive of credit for such previously-paid
interest) has been paid to the Boyd Parties, no further payments shall be
required.  The Parties agree that the Boyd Parties collectively, on the one
hand, and TSOI, on the other hand, shall share 50/50 the cost of repairs to the
molds; if TSOI fails to pay its 50% share of the repair of a mold, the Boyd
Parties’ sole remedy shall be the right to prohibit TSOI from further access to
such mold.




It is expressly agreed that the Boyd Parties shall not modify the molds nor
direct the fabrication company to modify the molds (e.g., such that products of
the mold would not constitute “Existing Products”).




Any Boyd Party or TSOI may make (at its own expense) and use (without accounting
to any other Party) its own solely-owned new mold(s) at any time, subject (in
the case of TSOI) to any BR patents and the provisions of the License Agreement.




The Boyd Parties, on the one hand, and TSOI, on the other hand, each agree not
to (directly or through others) seek to interfere with or influence the price or
terms on which the other procures goods and services from the fabrication
company.




12.  Websites and Marketing Transition.  The Parties confirm that one or another
of the Boyd Parties is the owner of domains www.nti-tss.com, www.ordertsi.com,
www.migraineprevention.com, www.headacheprevention.com and www.tmdcourses.com
(the “Boyd Websites”) and www.therapeuticsolutionsint.com.  The Boyd Parties
hereby assign to TSOI all of their right, title or interest in and to the
website and domain name www.therapeuticsolutionsint.com.  The applicable Boyd
Party shall further execute and perfect such assignment on the books of Network
Solutions, using a standard procedure designated by TSOI.  Through the
Switchover Time TSOI shall host and maintain the Boyd Websites without charge to
the Boyd Parties.  Through the Switchover Time TSOI shall, and the Boyd Parties
agree that TSOI will be allowed to, control the visible content of all the Boyd
Websites, except (a) TSOI will not include any visible content that disparages
any of the Boyd Parties or their products, and (b) within 60 days after the
Effective Date the Boyd Parties shall cause www.ordertsi.com to be converted to
a landing page on a server of a reputable hosting company selected by the Boyd
Parties, containing only two equally prominent click-through banners, with equal
size, font and color, one listing TSOI’s name, logo and products and the
instruction “To order products from Therapeutic Solutions International, Inc.,
click here” (which shall link to a TSOI-owned ordering website to be designated
by TSOI) and the other listing BR’s name, logo and products and the instruction
“To order products from [Boyd Research, Inc.], click here” (which shall link to
a Boyd Party ordering website to be designated by the Boyd Parties), all such
content as more specifically set forth on Exhibit A hereto.  The applicable Boyd
Party shall (when so requested by TSOI), in connection with the conversion of
www.ordertsi.com to a landing page and the hosting of same on a server of a
reputable hosting company selected by the Boyd Parties, execute and perfect an
appropriate alteration of the www.ordertsi.com domain name server records on the
books of Network Solutions, using a standard procedure designated by TSOI.  If
the Boyd Parties designate TSOI to host the (landing page) www.ordertsi.com on a
TSOI server, TSOI shall do so without cost to the Boyd Parties.   





6




--------------------------------------------------------------------------------

Through the Switchover Time, the Boyd Parties shall not (directly or through
others besides TSOI) market any products which are Covered by a Valid Claim of
the Licensed US Patent Rights (all as defined in the License Agreement).  




Through the Switchover Time, the Boyd Websites and all other Boyd-Party-owned
websites shall be programmed (in a manner to be reasonably approved by TSOI)
such that no customer will be able to, using a US credit card (or debit card)
address or a US delivery address, order on any such website any products which
are Covered by a Valid Claim of the Licensed US Patent Rights.  Also, any such
US customer shall be visually instructed to click on a banner of text or graphic
to hyperlink to a splash page which explains that the Boyd Parties will only be
selling such products in the US after the Switchover Time and that the customer
must purchase, if at all, from TSOI until then; and such splash page shall also
prominently feature a hyperlink to take the US customer to a TSOI-owned ordering
website designated by TSOI, to order products from TSOI.




Through the Switchover Time, TSOI shall not market any Existing Products toward
US customers under any trademarks or tradenames other than those used by TSOI as
of both January 1, 2012 and the Effective Date.

 

TSOI agrees to program (in a manner to be reasonably approved by Boyd) all of
TSOI’s websites such that, at all times after the Switchover Time, no customer
will be able to, using a US credit card (or debit card) address or a US delivery
address, order on any TSOI website any products which are Covered by a Valid
Claim of the Licensed US Patent Rights.  Also, any such US customer shall be
visually instructed to click on a banner of text or graphic to hyperlink to a
splash page which explains that TSOI has no right to sell such products in the
US and that the customer must purchase, if at all, from a Boyd Party (to be
designated by the Boyd Parties); and such splash page shall also prominently
feature a hyperlink to take the US customer to the order page of a Boyd Party
ordering website (to be designated by the Boyd Parties) to order products from
such Boyd Party.




TSOI shall be allowed to transfer and assign the software code, third-party
software licenses, business software interfaces and third-party certifications
of www.ordertsi.com (the “guts” of the website) to a TSOI-owned ordering domain
designated by TSOI.  The Boyd Parties shall not be entitled to copy, retain or
transfer such “guts.”




TSOI shall have the right to copy and republish visible content which as of the
date of this Agreement was on the Boyd Websites or
www.therapeuticsolutionsint.com, for use within www.therapeuticsolutionsint.com
and/or any other TSOI-owned websites, with Boyd’s consent which shall not be
unreasonably withheld;  provided, that BR shall have the right to identify and
require TSOI to correct any factual errors in any educational, therapeutic or
other statements in such copied and republished content.  Provided further, that
except to the extent of copying and republishing (without alteration) visible
content as expressly allowed in the preceding sentence, TSOI will not be allowed
to use the name or image of any Boyd Party or their copyrighted educational or
therapeutic materials on www.therapeuticsolutionsint.com and/or any other
TSOI-owned websites, unless the Boyd Party grants express written permission to
do so (it being understood that Section 41 and Section 42 constitute such an
express written permission).




The Boyd Parties shall have the right to copy and republish, after the
Switchover Time, visible content which as of the date of this Agreement or in
the prior 24 months was on the Boyd Websites or www.therapeuticsolutionsint.com,
or on www.NTIvideo.com for use within the Boyd Websites and/or any other
Boyd-Party-owned websites, with TSOI’s consent which shall not be unreasonably
withheld; provided, that except to the extent of copying and republishing
(without alteration) visible content as expressly allowed in the preceding
sentence, the Boyd Parties will not be allowed to use the name or image of TSOI
or any TSOI personnel on the Boyd Websites and/or any other Boyd-Party-owned
websites unless TSOI grants express written permission to do so (it being
understood that Section 38 constitutes such an express written permission); and
provided further, that the Las Vegas videos which are or had been on
www.NTIvideo.com within the past 24 months (collectively the “NTI Videos”) and
in which Boyd does not personally appear may be so copied and republished only
with the inclusion, on each website page with a link to an NTI Video, of a
customary TSOI copyright notice, and only if the file names and descriptions of
such non-Boyd NTI Videos (and the order in which they are listed) are not
altered from Exhibit B attached hereto. As to the 17 NTI Videos in which Boyd
appears (collectively the “NTI Boyd Videos”), there shall be no restrictions
whatsoever on their use by any Boyd Party. TSOI shall provide the Boyd Parties
with MP4 format copies of all NTI Boyd Videos simultaneously with execution of
this Agreement and shall, within 15 days thereafter, deliver MP4 format copies
of all other NTI Videos to the Boyd Parties.  It is understood that due to a
crash TSOI does not possess access to pre-March 2012 websites content, but the
rights granted hereunder include the right to copy and republish (subject to the
limitations set forth in this paragraph) any such visible content that can be
retrieved from, e.g., www.archive.org; notwithstanding the foregoing, TSOI
confirms that it does have, and will provide the Boyd Parties with MP4 format
copies of, upon execution of this Agreement, all 17 NTI Boyd Videos.




The Boyd Parties shall have the right to copy and republish visible content
which as of the date of this Agreement or in the prior 24 months was on
www.ordertsi.com, for use within any Boyd Website and/or any other Boyd
Party-owned website. Provided, that the Boyd Parties will not be allowed to use
the name or image of TSOI or any TSOI personnel on the Boyd Websites and/or any
other Boyd-Party-owned websites unless TSOI grants express written permission to
do so (it being understood that Section 38 constitutes such an express written
permission).  The Parties acknowledge that because www.ordertsi.com is
database-generated and is not static, TSOI cannot generate past content from
archives; but the rights granted hereunder include the right to copy and
republish (subject to the limitations set forth in this paragraph) any such
visible content that can be retrieved from, e.g., www.archive.org.





7




--------------------------------------------------------------------------------




13.  Other Referral of US Customers.  Until the Switchover Time, if any US
person or US customer contacts a Boyd Party (by telephone, mail, email, fax,
text message, in-person or by any other method) with regard to possible purchase
of any products which are Covered by a Valid Claim of the Licensed US Patent
Rights, the Boyd Party shall immediately refer such person to TSOI.  Provided,
that attempted online orders shall be governed by Section 12 rather than by this
Section 13.




After the Switchover Time, if any US person or US customer contacts TSOI (by
telephone, mail, email, fax, text message, in-person or by any other method)
with regard to possible purchase of any products which are Covered by a Valid
Claim of the Licensed US Patent Rights, TSOI shall immediately refer such person
to BR, using such contact information as BR shall have notified TSOI, pursuant
to Section 36.9, to use for such purpose.  Provided, that attempted online
orders shall be governed by Section 12 rather than by this Section 13.




14.  US Customers List and Vendors List.  Upon execution of this Agreement TSOI
shall deliver to BR a hard-copy list (which list shall include the names,
addresses, telephone numbers and e-mail addresses, all to the extent known to
TSOI) of TSOI’s present and former US customers (the “US Customer List”). The
Boyd Parties and their agents and distributors shall not use the US Customer
List to solicit persons or entities on it until the Switchover Time but may use
it to prepare for all uses after the Switchover Time.  (I.e., until the
Switchover Time the Boyd Parties shall not use the US Customer List for external
purposes but shall be allowed to use it for internal purposes.) As of the
Switchover Time, TSOI assigns to BR all right, title and interest TSOI has in
the US Customer List and it shall be the valuable trade secret of BR.  Effective
as of the Switchover Time, BR grants to TSOI a perpetual, royalty-free,
fully-paid-up, assignable, Sublicensable license to use such US Customer List
for any lawful purpose except for uses otherwise prohibited or improper pursuant
to the terms of this Agreement or the License Agreement including but not
limited to the following prohibited uses of the US Customer List: (a)  TSOI
shall engage in no communication using the US Customer List with any person or
entity on the US Customer List which communication includes any reference to any
of the Boyd Parties, their products, image, marks, logos (other than required
referrals of US sales to BR); (b) TSOI shall not use the US Customer List to do
anything which adversely affects the Boyd Parties’ business; or (c) any other
use prohibited by law or the terms of the License Agreement or this Agreement.




Notwithstanding the preceding paragraph, TSOI agrees that, from the Switchover
Date until the completion of 24 months following the Switchover Date, TSOI will
not use the US Customer List to Directly Solicit any customer or customers on
the US Customer List for the purchase of any diagnostic or therapeutic intraoral
device.  The term Directly Solicit or Direct Solicitation shall only mean a
solicitation which is targeted to a customer or customers on the US Customer
List by means of a unique or group email or mailing, or a visit, or telephone
call for the purpose of offering or selling any diagnostic or therapeutic
intraoral product or providing any information or updates concerning such
products; but shall not include any general advertising, mass email, bulk/group
regionally targeted mail, meeting at a conference or any other form of
communication whether or not it results in a sale of any product.  Further, it
shall not be a Direct Solicitation if anyone on the US Customer List
independently initiates contact to TSOI or its distributors seeking to purchase
any other product not licensed from BR.




Upon execution of this Agreement TSOI shall deliver to BR a hard-copy list
(which list shall include the names, addresses, telephone numbers and e-mail
addresses, all to the extent included on such list as most recently updated) of
TMD’s present and former US customers (the “TMD US Customer List”). The Boyd
Parties and their agents and distributors shall not use the TMD US Customer List
to solicit persons or entities on it until the Switchover Time but may use it to
prepare for all uses after the Switchover Time.  (I.e., until the Switchover
Time the Boyd Parties shall not use the TMD US Customer List for external
purposes but shall be allowed to use it for internal purposes.) As of the
Switchover Time, TSOI assigns to BR all right, title and interest TSOI has in
the TMD US Customer List and it shall be the valuable trade secret of BR and/or
TMD.  Effective as of the Switchover Time, BR grants to TSOI a perpetual,
royalty-free, fully-paid-up, assignable, Sublicensable license to use such TMD
US Customer List for any lawful purpose except for uses otherwise prohibited or
improper pursuant to the terms of this Agreement or the License Agreement,
including but not limited to the following prohibited uses of the TMD US
Customer List: (a)  TSOI shall engage in no communication using the TMD US
Customer List with any person or entity on the TMD US Customer List which
communication includes any reference to any of the Boyd Parties, their products,
image, marks, logos (other than required referrals of US sales to BR); (b) TSOI
shall not use the TMD US Customer List to do anything which adversely affects
the Boyd Parties’ business; or (c) any other use prohibited by law or the terms
of the License Agreement or this Agreement.




Notwithstanding the preceding paragraph, TSOI agrees that, from the Switchover
Date until the completion of 24 months following the Switchover Date, TSOI will
not use the US Customer List to Directly Solicit any customer or customers on
the TMD US Customer List for the purchase of any diagnostic or therapeutic
intraoral device.  The term Directly Solicit or Direct Solicitation shall only
mean a solicitation which is targeted to a customer or customers on the TMD US
Customer List by means of a unique or group email or mailing, or a visit, or
telephone call for the purpose of offering or selling any diagnostic or
therapeutic intraoral product or providing any information or updates concerning
such products; but shall not include any general advertising, mass email,
bulk/group regionally targeted mail, meeting at a conference or any other form
of communication whether or not it results in a sale of any product.  Further,
it shall not be a Direct Solicitation if anyone on the TMD US Customer List
independently initiates contact to TSOI or its distributors seeking to purchase
any other product not licensed from BR.





8




--------------------------------------------------------------------------------




Upon execution of this Agreement TSOI shall deliver to BR a list (inclusive of
names, addresses, telephone numbers and e-mail addresses, all to the extent
known to TSOI) of TSOI’s and TMD’s vendors for US business operations.  TSOI
assigns to BR all right, title and interest TSOI has or ever had in this list
and it shall be the valuable trade secret of BR and/or TMD as of the date of
execution of this Agreement.  BR and TMD grant to TSOI a perpetual,
royalty-free, fully-paid-up, assignable, Sublicensable license to use such list
for any lawful purpose except for uses otherwise prohibited or improper pursuant
to the terms of this Agreement or the License Agreement, or uses in a manner
which contains or does anything which adversely affects the Boyd Parties’
business, or uses in a manner which contains or uses the image, name, mark or
logo of any Boyd Party or Boyd Party product.  TSOI agrees that it shall not use
such list for any illegal purpose or for any purpose prohibited or improper
pursuant to the terms of this Agreement or the License Agreement, or in a manner
which contains or does anything which adversely affects the Boyd Parties’
business, or in a manner which contains or uses the image, name, mark or logo of
any Boyd Party or Boyd Party product.  Without limitation, TSOI shall not
mention any Boyd Party to any vendor on the list.




It is understood that some persons on such lists have not chosen to share their
email addresses, etc. with TSOI and that in those instances TSOI has populated
its lists with dummy email addresses, etc. The  dummy email addresses used were
selected with the intention that it be obvious that they are dummy email
addresses.




15.  Telephone.  As of the Switchover Time, TSOI assigns to BR all of TSOI’s
“1-800” (actually “1-877”) telephone numbers:  including 877-468-4877 (order
number) and 877-550-2992 (support number) and any other such numbers
(collectively the “Telephone Numbers”). Further, TSOI shall convert the account
owner with the telephone company provider(s) to BR for each of the Telephone
Numbers in sufficient time so that calls directed to such numbers ring at a
location and local number identified by BR no later than January 1, 2013. BR
shall provide such location in writing to TSOI through its counsel no later than
December 1, 2012, although, provided that TSOI takes all necessary steps with
the telephone company provider(s) within two business days after receiving the
information from BR, TSOI shall not be responsible if processing or execution
delays on the part of the telephone company provider(s) result in a Telephone
Number switchover delay.  For the first 180 days after the Switchover Time, BR
shall make clear, in all automated and live greetings to callers to such
numbers, that they have reached a “Boyd Research” telephone number.  The Parties
agree that, after the Switchover Time, the Boyd Parties shall be solely
responsible, at their own expense, for providing telephone and online customer
support, customer service and technical training for all US customers, even with
regard to products sold by TSOI before the Switchover Time; and TSOI shall have
no responsibility to provide any such customer support, customer service and
technical training to US customers after the Switchover Time.  No Party shall be
required to provide customer support, customer service and technical training
for another Party’s international customers.




16.  TSOI Warranties and Liability.  TSOI retains responsibility for all product
warranties and product liability claims arising from units of products sold by
it, including but not limited to claims asserted against TSOI, the Boyd Parties,
or any combination thereof.  This specifically excludes the units of product
delivered to BR pursuant to Section 17.




17.  Delivery of Assets.  TSOI assigns and shall deliver the following tangible
items to BR:




(a)  One BioRESEARCH BioEMG III recording device and related accessories
(collectively “EMG Device I”) (it being understood that the other BioRESEARCH
BioEMG III recording device and related accessories shall be owned and retained
by TSOI (“EMG Device II”).  TSOI shall make both such recording devices
available to BR for inspection by BR, and BR shall be entitled to pick which one
shall be assigned and delivered to BR. To be delivered no later than five days
after the Effective Date.




(b)  The approximately 7,500 plastic “enhanced slider” units which TSOI took
delivery of from HK Plastics Engineering, Inc. (of Oceanside, California) in
2012.  To be delivered no later than five days after the Effective Date.




(c)  TSOI’s inventory of Total Splint System products (approximately 4,000),
related Lower Tray parts (approximately 8,000) and prototype HK Plastics
Tombstone parts (approximately 1,000).  To be delivered no later than five days
after the Effective Date.




(d)  A number of each of the respective products being sold by TSOI as is equal
to the combined number of such products sold by TSOI during the six calendar
weeks ending November 2, 2012.  To be delivered no later than November 15, 2012.








9




--------------------------------------------------------------------------------

TSOI has good, valid and marketable title to the assets described in items
(a)-(d) of this Section and the other assets to be delivered and assigned by
TSOI to any Boyd Party pursuant to this Agreement, and  upon consummation of the
respective transactions contemplated by this Agreement, such Boyd Party will
acquire good, valid and marketable title to the assets described in items
(a)-(d) of this Section and such other assets to be delivered and assigned by
TSOI to such Boyd Party pursuant to this Agreement, free and clear of any and
all charges, claims, community property interests, conditions, covenants,
equitable interests, liens, options, pledges, security interests, mortgages,
deeds of trust, assignments, deposit arrangements, priority or other
preferential arrangements, rights of first refusal, defects of title, or
restrictions of any kind (except as otherwise expressly provided in this
Agreement and the License Agreement), including any restrictions on use,
transfer, receipt of income, or exercise of any other attribute of ownership, or
any agreements to give or refrain from giving any of the foregoing; provided,
that this paragraph shall not apply to the tools and molds described in the last
paragraph of this Section.




In addition, TSOI agrees to inform HK Plastics that TSOI has no objection to HK
Plastics selling the other approximately 7,400 plastic Anterior Deprogrammer
units to BR.

 

TSOI hereby quitclaims to BR all of TSOI’s right, title and interest (if any) in
and to the tools and molds (currently within the premises of HK Plastics) for
both the Anterior Deprogrammer and for the “Tombstone,” all as-is, where-is.




18.  Other Business Operations Assistance.  All Parties shall reasonably
cooperate with each other to effectuate the Switchover as smoothly as is
reasonably possible and shall take such acts as are reasonably required to do
so, but such cooperation shall not include the use of facilities, loaning of
personnel, or providing units of products, unless it is subsequently agreed to
by the Parties. The Parties expressly agree that breach of this Section shall
not be asserted as a default under the License Agreement.




19.  Conduct of TSOI’s Business; Disclosures.  Through the Switchover Time, TSOI
shall furnish Boyd with unaudited monthly balance sheets and profit and loss
statements for each calendar month ending after the date of this Agreement,
within 15 days after the applicable month-end.




TSOI shall not through the Switchover Time terminate any US customer for any
reason other than non-payment for products delivered.




From the date hereof through the Switchover Time, TSOI and Dixon covenant and
agree that TSOI shall, and Dixon shall cause TSOI to, carry on TSOI’s U.S.
business operations only in the ordinary course and in accordance with past
practices and shall not take any actions, individually or in the aggregate,
inconsistent therewith in any material respect or with the transactions
contemplated hereby or in the License Agreement, and will (a) use best efforts
to preserve intact TSOI’s U.S. present business operations and preserve and
maintain the relationships and goodwill with TSOI’s suppliers, vendors, clients,
customers, contractors and other persons and entities having any business
dealings with TSOI in connection with its U.S. business operations, (b) operate
the U.S. business operations in compliance with all applicable laws and
regulations, and (c) not take any action listed below without the prior written
consent of Boyd:




i.  in a single transaction or a series of related transactions, sell (including
by sale-leaseback), lease, license, pledge, transfer, dispose of or encumber any
assets or properties of TSOI, other than sales of inventory in the ordinary
course of business;




ii.  alter in any respect the manner of keeping its books of account or records
or the accounting practices reflected therein in connection with the conduct of
its business;




iii.  cause or allow to occur any material change in the manner in which TSOI
conducts TSOI’s U.S. business operations;




iv.  take any action not consistent in all material respects with the past
practices of TSOI or TSOI’s U.S. business operations in the ordinary course
consistent with past practice; or




v.  enter into an agreement to do any of the things described in clauses (i)
through (iv).




20.  Partial Reimbursement of Boyd.  TSOI shall pay $50,000 to Boyd to partially
defray his attorney fees incurred in his negotiation and preparation of this
Agreement and the other agreements and instruments referred to herein and
certain payments made by TMD in furtherance of a proposed business combination.
 This amount shall be payable on an unconditional basis in 20% portions ($10,000
each) on the first day of each calendar month beginning September 1, 2012 and
all such payments must be fully paid prior to the turnover of any of Boyd’s TSOI
shares hereunder, as described in Section 6.1 (the “Fee Reimbursement
Obligation”).








10




--------------------------------------------------------------------------------

21.  Non-Solicit.  The Boyd Parties agree that, for a period of 2 years from the
date of this Agreement, unless such shall have been specifically invited in
writing by TSOI, each Boyd Party shall not, directly or indirectly, solicit to
employ or solicit to engage as a consultant Dr. Barry Glassman.  This is not a
non-hire agreement; if Dr. Glassman independently initiates contact to a Boyd
Party seeking employment or a consultancy or any other arrangement, the Boyd
Parties are not prohibited from employing or engaging Dr. Glassman at any time,
even during such 2 years.




22.  General Release by Boyd Parties.  Each of (a) BR and TMD, each for itself,
its current, former and future subsidiaries and employee benefit plans and its
and their fiduciaries, predecessors, successors, officers, directors,
stockholders, agents, affiliates, employees and assigns, and (b) Boyd, for
himself, his heirs, legatees, executors, administrators, relatives, spouse,
assigns and affiliates, fully and forever releases and discharges (x) TSOI and
each of its current and former subsidiaries, related entities and employee
benefit plans and each of its and their fiduciaries, predecessors, successors,
officers, attorneys (other than Mailander who is not released hereby),
directors, stockholders, affiliates, employees and assigns, (y) Dixon and each
of his heirs, legatees, executors, administrators, relatives, spouse, assigns
and affiliates and (z) Berg and each of his heirs, legatees, executors,
administrators, relatives, spouse, assigns and affiliates (all collectively, the
“TSOI Releasees”), with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time before the signing of this
Agreement, other than any claim of any kind against Mailander, which such claims
are not released, discharged or settled herein (the “Reserved Claims”).




It is expressly agreed that, notwithstanding anything suggested by the language
of the first paragraph of this Section 22, Mailander shall not be deemed a TSOI
Releasee by virtue of the first paragraph of this Section 22.  Further, any Boyd
Party may prosecute any claim of any kind against Mailander (i.e., a Reserved
Claim), subject to the following paragraph of this Section 22.   




In the event that a Boyd Party, directly or indirectly through an Agent,
prosecutes any claim of any kind against Mailander which TSOI believes TSOI is
legally obligated to indemnify and/or defend Mailander against by virtue of
state law and caselaw and without regard to and ignoring the terms of any
agreement of indemnity between Mailander and any other person or entity
including but not limited to TSOI (an “Indemnity Obligation”), TSOI shall be
entitled to bring a final and binding arbitration action against any or all of
the Boyd Parties pursuant to Section 36.20 to seek a determination that an
Indemnity Obligation exists with regard to such prosecuted Reserved Claim
(“Indemnity Order”).  Within 10 days of the arbitrator issuing an Indemnity
Order, the Boyd Parties shall cause any action prosecuting such Reserved Claim
against Mailander which is the subject of such Indemnity Order to be dismissed
with prejudice.  In addition, if the arbitrator issues an Indemnity Order, the
Boyd Parties shall be jointly and severally liable to pay to TSOI (a) all of
TSOI’s reasonable attorneys’ fees and costs in obtaining the Indemnity Order,
including all costs of the arbitration forum, and (b) all indemnification and
defense amounts which TSOI is obliged to pay to Mailander by virtue of the
Indemnity Obligation. TSOI shall be entitled to obtain an arbitration award for
such amounts in a continuation of such Section 36.20 arbitration action and/or
in a new Section 36.20 arbitration action.  If, on the other hand, the
arbitrator rules that an Indemnity Obligation does not exist with regard to such
prosecuted Reserved Claim, TSOI shall be liable to pay to the Boyd Parties all
of the Boyd Parties’ reasonable attorneys’ fees and costs in obtaining the
ruling that an Indemnity Obligation does not exist with regard to such
prosecuted Reserved Claim, including all costs of the arbitration forum.  The
Boyd Parties shall be entitled to obtain an arbitration award for such amounts
in a continuation of such Section 36.20 arbitration action and/or in a new
Section 36.20 arbitration action.  




23.  Knowing Waiver of Employment-Related Claims.  Boyd understands and agrees
that he is waiving any and all rights he may have had, now has, or in the future
may have, to pursue against any of the TSOI Releasees any and all remedies
available to him under any employment-related (as well as
non-employment-related) causes of action, including without limitation, claims
of wrongful discharge, breach of contract, breach of the covenant of good faith
and fair dealing, fraud, violation of public policy, defamation, discrimination,
personal injury, physical injury, emotional distress, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Federal Rehabilitation Act, the
Family and Medical Leave Act, the California Fair Employment and Housing Act,
the California Family Rights Act, the Equal Pay Act of 1963, the Employee
Retirement Income Security Act of 1974, the provisions of the California Labor
Code and any other federal, state or local laws and regulations relating to
employment, conditions of employment (including wage and hour laws) and/or
employment discrimination.




24.  Waiver of Civil Code Section 1542.  Each of the Boyd Parties expressly
waives any and all rights and benefits conferred upon it/him by Section 1542 of
the Civil Code of the State of California, which states as follows, and under
all similar federal and state statutes and common law principles:




“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”




Each of the Boyd Parties expressly agrees and understands that the release given
by it/ him pursuant to this Agreement applies to all unknown, unsuspected and
unanticipated claims, liabilities and causes of action which it/he may have
against TSOI or Dixon or any of the other TSOI Releasees, but excluding the
Reserved Claims.





11




--------------------------------------------------------------------------------




25.  No Prior Assignment of Claims.  Each of the Boyd Parties represents and
warrants that it/he has not sold, assigned, conveyed, pledged, encumbered, or
otherwise in any way transferred to any person or entity any interest in the
rights, claims, or causes of action that such Boyd Party is releasing in this
Agreement.




26.  Promise to Refrain from Suit or Administrative Action.  Each of the Boyd
Parties promises and agrees that it/he will never (a) sue TSOI or Dixon or any
of the other TSOI Releasees, or otherwise institute or (unless it/he is
compelled by legal process to do so) participate in any legal or administrative
proceedings against TSOI or Dixon or any of the other TSOI Releasees, with
respect to any claim covered by the release provisions of this Agreement,
including but not limited to claims arising out of Boyd’s employment with TSOI
or the termination of that employment, (b) bring a derivative action (on behalf
of TSOI or TMD) against Dixon or any of the other TSOI Releasees, or otherwise
cause any action against Dixon or any of the other TSOI Releasees to be brought
by TSOI or TMD or by any person asserting rights through, under or in connection
with TSOI or TMD or with ownership of TSOI or TMD securities, or (unless the
Boyd Party is compelled by legal process to do so) participate in any such
proceedings against Dixon or any of the other TSOI Releasees, or (c) encourage
or cause any other person to do anything which the Boyd Party promised and
agreed in this Section 26 not to do.  Nothing in this Agreement affects the
future rights of the parties to protect themselves fully, including through
legal action, for claims not released herein.




27.  General Release by TSOI and Dixon.  Each of (a) TSOI, for itself, its
current and former subsidiaries and employee benefit plans and its and their
fiduciaries, predecessors, successors, officers, directors, stockholders,
agents, affiliates, employees and assigns, (b) Dixon, for himself, his heirs,
legatees, executors, administrators, relatives, spouse, assigns and affiliates,
and (c) Berg, for himself, his heirs, legatees, executors, administrators,
relatives, spouse, assigns and affiliates, fully and forever releases and
discharges (x) BR and each of its current, former and future subsidiaries,
related entities and employee benefit plans and each of its and their
fiduciaries, predecessors, successors, officers, directors, stockholders,
 affiliates, employees and assigns, (y) TMD and each of its current, former and
future subsidiaries, related entities and employee benefit plans and each of its
and their fiduciaries, predecessors, successors, officers, directors,
stockholders, agents, affiliates, employees and assigns, and (z) Boyd and each
of his heirs, legatees, executors, attorneys, administrators, relatives, spouse,
assigns and affiliates (all collectively, the “Boyd Releasees”), with respect to
any and all claims, liabilities and causes of action, of every nature, kind and
description, in law, equity or otherwise, which have arisen, occurred or existed
at any time before the signing of this Agreement.




In addition, Dixon shall dismiss with prejudice upon execution of this Agreement
the lawsuit entitled Timothy G. Dixon (derivatively) v James Boyd et al.,
No. 37-2012-00098692-CU-BT-CTL (San Diego County Superior Court).




28.  Waiver of Civil Code Section 1542.  Each of the TSOI Parties expressly
waives any and all rights and benefits conferred upon it/him by Section 1542 of
the Civil Code of the State of California, which states as follows, and under
all similar federal and state statutes and common law principles:




“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”




Each of the TSOI Parties expressly agrees and understands that the release given
by it/him pursuant to this Agreement applies to all unknown, unsuspected and
unanticipated claims, liabilities and causes of action which it/he may have
against any of the Boyd Parties or any of the other Boyd Releasees.




29.  No Prior Assignment of Claims.  Each of the TSOI Parties represents and
warrants that it/he has not sold, assigned, conveyed, pledged, encumbered, or
otherwise in any way transferred to any person or entity any interest in the
rights, claims, or causes of action that it/he is releasing in this Agreement.




30.  Promise to Refrain from Suit or Administrative Action.  Each of the TSOI
Parties promises and agrees that it/he will never (a) sue any of the Boyd
Parties or any of the other Boyd Releasees, or otherwise institute or (unless
it/he is compelled by legal process to do so) participate in any legal or
administrative proceedings against any of the Boyd Parties or any of the other
Boyd Releasees, with respect to any claim covered by the release provisions of
this Agreement, including but not limited to claims arising out of Dixon’s
employment with TMD or the termination of that employment, (b) bring a
derivative action (on behalf of TSOI or TMD) against any of the Boyd Parties or
any of the other Boyd Releasees, or otherwise cause any action against any of
the Boyd Parties or any of the other Boyd Releasees to be brought by TSOI or TMD
or by any person asserting rights through, under or in connection with TSOI or
TMD or with ownership of TSOI or TMD securities, or (unless the TSOI Party is
compelled by legal process to do so) participate in any such proceedings against
any of the Boyd Parties or any of the other Boyd Releasees, or (c) encourage or
cause any other person to do anything which the TSOI Party promised and agreed
in this Section 30 not to do.








12




--------------------------------------------------------------------------------

31.  Indemnification.




31.1

TSOI/Boyd.  To the maximum extent allowed by applicable law, TSOI agrees to
indemnify, defend and hold harmless Boyd from and against any and all losses,
judgments, settlements, damages, penalties, liabilities, costs and expenses
(“Losses”) to which he may become subject, insofar as such Losses pertain to
actual or threatened third-party lawsuits, arbitrations or claims (“Third-Party
Claims”), to any extent such Third-Party Claims are based upon, arise out of or
relate to Boyd’s actual or alleged acts and/or omissions in the capacity of a
director or employee or majority shareholder of TSOI.  




31.2

Boyd Parties/TSOI et al.  Notwithstanding Section 16, the Boyd Parties agree to
indemnify, defend and hold harmless TSOI and its directors, officers, employees,
agents and affiliates from and against all Losses to which it or they may become
subject, insofar as such Losses pertain to Third-Party Claims based upon,
arising out of or related to items transferred by TSOI pursuant to Section 17
and thereafter sold by a Boyd Party.




31.3

TSOI/Boyd and BR.  TSOI agrees to indemnify, defend and hold harmless Boyd and
BR, and each of them, from and against all Losses to which they may become
subject, insofar as such Losses pertain to Third-Party Claims based upon,
arising out of or related to promotion, advertising and/or sale of units of
products sold by TSOI before January 1, 2013 (excluding the items assigned and
delivered pursuant to Section 17).




31.4

Time for Payment.  All such indemnification shall be payable as incurred and on
demand.




31.5

Defense.  Promptly after receipt by an indemnified party under this Section 31
of any Third-Party Claim (including any governmental action), such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under Section 31.1, Section 31.2 or Section 31.3, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, to assume the defense thereof with counsel
selected by the indemnifying party and reasonably satisfactory to the
indemnified party; provided, however, that an indemnified party (together with
all other indemnified parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the
reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  In the event an indemnifying party fails to
promptly so assume the defense, as provided above, the indemnified party shall
have the right to defend itself, and in that case, the indemnifying party shall
reimburse the indemnified party for all of its reasonable attorneys’ fees, costs
and damages incurred in defending such Third-Party Claims.




31.6

Cooperation.  Regardless of who controls the defense of a Third-Party Claim, the
indemnified party, and its directors, officers, advisers, agents and employees,
shall cooperate with the indemnifying party and its legal representatives in the
investigations of any Third-Party Claim; provided, that it is understood that if
a conflict exists between or among the indemnified party and the indemnifying
party such cooperation shall be given to the extent doing so is practical.
 Further, nothing herein shall require any indemnified party to disclose
attorney client communications or attorney work product to counsel for or the
indemnifying party.




31.7

Settlement.  The indemnifying party shall have authority to settle any
Third-Party Claim if either (a) the indemnifying party has obtained the prior
written consent of the indemnified party to enter into such settlement or
resolution, or (b) in such settlement or resolution (i) there is no finding or
admission of any violation of law or any violation of the rights of any person
by the indemnified party, no requirement that the indemnified party admit fault
or culpability, and no adverse effect on any other claims that may be made by or
against the indemnified party and (ii) the sole relief provided is monetary
damages that are paid in full by the indemnifying party and such settlement does
not require the indemnified party to take (or refrain from taking) any action.
 Other than as set forth herein, the indemnifying party shall not have authority
to settle (or resolve by consent to the entry of judgment upon) a Third-Party
Claim.




31.8

Settlement Arranged by Indemnified Party.  The indemnified party shall have no
right to indemnification of any Third-Party Claim settled (or resolved by
consent to the entry of judgment) effected without the indemnifying party’s
prior written consent.




31.9

Contribution.  If the indemnification provided for in this Section 31 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Loss, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such Loss, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the acts or
omissions that resulted in such Loss as well as any other relevant equitable
considerations.





13




--------------------------------------------------------------------------------




31.10

Retroactivity.  For avoidance of doubt:  the indemnification and defense
provided for in this Section 31 shall be available regardless of whether the
acts and omissions (or alleged acts and omissions) which are the basis of the
Third-Party Claim occurred before or after the Effective Date.




31.11

Equitable Indemnity.  The Parties confirm that the grant of indemnification
rights hereunder or under any other prior or contemporaneous agreement shall not
be construed or used to defeat any “equitable indemnity” right or remedy that a
Party may have against another Party in respect of a Third-Party Claim; and the
Parties further confirm that the respective releases granted herein shall not be
construed as a release of any “equitable indemnity” right or remedy that a Party
may have against another Party in respect of a Third-Party Claim which is first
served (on such first Party) after the Effective Date, even if the acts and/or
omissions which form the basis of the Third-Party Claim and the “equitable
indemnity” occurred before the Effective Date.




32.

Confidentiality.  The Parties acknowledge that to the extent Boyd had, as a
director of TSOI, a fiduciary duty to maintain the confidentiality of, and not
to use for non-TSOI purposes, proprietary and confidential information of TSOI
to which Boyd had access, such duty survives his resignation as a director of
TSOI.  However, the Parties acknowledge that Boyd does not possess any such TSOI
proprietary and confidential information other than a listing of non-US
customers.  Upon execution of this Agreement TSOI shall deliver to BR a
hard-copy list of the names and cities of TSOI’s present and former non-US
customers of products licensed by a Boyd Party, excluding customers which are
TSOI distributors (the “Foreign Customer List”).  The Boyd Parties agree that,
until the completion of 12 months following the Switchover Date, the Boyd
Parties will not Directly Solicit any customer on the Foreign Customer List.
 The term Directly Solicit or Direct Solicitation shall only mean a solicitation
which is targeted to a customer or customers on the Foreign Customer List by
means of a unique or group email, or group mail, visit, or telephone call for
the purpose of offering or selling any product which is the same as a product
licensed by TSOI to BR; but shall not include any general advertising, mass
email, mass or group mailing or regional mailing, meeting at a conference or any
other form of communication whether or not it results in a sale of any product.
 Further, it shall not be a Direct Solicitation if anyone on the Foreign
Customer List independently initiates contact to a Boyd Party or their
distributors seeking to purchase products or seeking any other arrangement.
 Moreover, general solicitations which are not informed by the information on
the Foreign Customer List are not prohibited, even if they reach listed non-US
customers as well as other solicited persons.  The Parties expressly state that,
other than as set forth in this Section 32 and in Sections 11-15, 33, 37, 38 and
40, they have not agreed in this Agreement to any provision pertaining to trade
secrets or competition, and any activity pertaining to competition by the Boyd
Parties not expressly described in this Section 32 and Sections 11-15, 33, 37,
38 and 40 is not contractually prohibited by this Agreement, in view of the
competitive nature of the relationship of the Parties commencing upon the
Switchover Date (and pre-Switchover Date preparation for such competition).




33.

Nondisparagement of Products.  The Boyd Parties agree never to disparage any
product sold by TSOI.  The TSOI Parties agree never to disparage any product
sold by a Boyd Party. Accurate comparative marketing, without more, is not
“disparagement.”




34.

Product Liability Insurance.  TSOI shall maintain policy(s) of products
liability insurance, issued by a reputable insurance company(s) rated “A” or
better in California, providing coverage in the amounts of at least $1,000,000
per claim and $2,000,000 in the aggregate, for at least two years after January
1, 2013.  The Boyd Parties shall be additional named insureds on all such
insurance policies.  Such insurance policies’ coverage shall not exclude any
domestic US product sales of TSOI, whether made before or after the Effective
Date. TSOI shall annually, and within 30 days of the execution of this
Agreement, provide Boyd with a copy of the binder of coverage naming the Boyd
Parties as additional insureds.  Further, within 30 days of the execution of
this Agreement, TSOI shall provide Boyd with a copy of each of TSOI’s product
liability policies in force at any time over the previous 2 years.




35.

Effect of Agreement; Resolution of Allegations.  The Parties each acknowledge
and agree that (a) the terms specified in this Agreement and the License
Agreement are a full and complete compromise of matters involving disputed
issues of law and fact; (b) neither the Parties’ agreement to these terms nor
any statement made during the negotiations for this Agreement and the License
Agreement shall be considered, nor shall they be, admissions of wrongdoing by
any Party hereto; and (c) each Party expressly denies any wrongdoing.  The
Parties expressly agree that any and all allegations made in written
correspondence to TSOI by Mailander against Boyd in his capacity as a director
of TSOI or otherwise have been resolved to TSOI’s full satisfaction and to the
full satisfaction of TSOI’s outside counsel, Hayden Trubitt, Esq.








14




--------------------------------------------------------------------------------



36.

Miscellaneous.




36.1

Relationship of Parties.  Except for the employer/employee relationship between
TSOI and Boyd which will terminate on December 31, 2012, each of the Parties
hereto is an independent contractor and nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between or among any of the Parties.  Except as set forth
in Section 31, no Party shall have the right to, and each Party agrees not to
purport to, incur any debts or make any commitments or contracts for any other
Party.




36.2

Entire Agreement.  This Agreement (together with the License Agreement, the
Escrow Agreement and the Voting Agreement) constitutes the entire agreement
among and/or between the Parties regarding the subject matter hereof (and
thereof), and supersedes all prior or contemporaneous negotiations,
arrangements, commitments, understandings or agreements, whether oral or
written, regarding the subject matter hereof and thereof.  The Parties
acknowledge and agree that no promises or representations were made to them
concerning the subject matter of this Agreement (or of the License Agreement,
the Escrow Agreement or the Voting Agreement) which do not appear written herein
or therein.  The Parties further acknowledge and agree that parol evidence is
not needed to interpret the intent of the Parties.  




36.3

Amendment.  This Agreement cannot be modified or amended except by a writing
signed by all Parties affected by any such modification or amendment.




36.4

Waiver.  No waiver of any breach of a term, provision or condition of this
Agreement shall be deemed to have been made by any Party unless such waiver is
addressed in writing and signed by that Party.  The failure of a Party to insist
upon the strict performance of any of the terms, provisions or conditions of
this Agreement shall not be construed as a waiver.  A waiver shall, unless
expressly stated to the contrary, not be a continuing waiver of the same or of
any of other of the Party’s rights or remedies against any other Party.




36.5

Governing Law.  This Agreement shall be governed by, and interpreted and
enforced under, the laws of the State of California, without application of its
conflicts or choice of law rules.  Subject to Section 9.21 of the License
Agreement and Section 36.20 of this Agreement, all Parties irrevocably submit to
the exclusive jurisdiction of the state and federal courts located in San Diego
County, California for any action or proceeding regarding this Agreement, and
all Parties waive any right to object to the exclusive jurisdiction or venue of
the courts located in San Diego County, California or to assert that such courts
are an inconvenient forum.




36.6

Remedies Cumulative.  All rights and remedies conferred herein shall be
cumulative and in addition to all of the rights and remedies available to each
Party at law, in equity or otherwise.  Any enumeration of a Party’s rights and
remedies in this Agreement is not intended to be exclusive.  The rights of any
Party under this Agreement may be exercised from time to time, singularly or in
combination, and the exercise of one or more such rights shall not be deemed to
be a waiver of any one or more of the others.




36.7

Equitable Remedies.  Each Party recognizes that the covenants and agreements
herein and their continued performance as set forth in this Agreement are
necessary and critical to protect the legitimate interests of the other Parties,
that the other Parties would not have entered into this Agreement in the absence
of such covenants and agreements and the assurance of continued performance as
set forth in this Agreement, and that a Party’s breach or threatened breach of
such covenants and agreements shall cause the opposed Party(ies) irreparable
harm and significant injury, the amount of which will be extremely difficult to
estimate and ascertain, thus, making any remedy at law or in damages inadequate.
 Therefore, each Party agrees that each other Party shall be entitled to
specific performance, an order restraining any breach or threatened breach of
such sections of this Agreement, and any other equitable relief (including but
not limited to interim injunctive relief), without the necessity of posting of
any bond or security.  This right shall be in addition to any other remedy
available to such other Party at law or in equity.  




36.8

Attorneys’ Fees.  In the event a dispute arises regarding the interpretation or
enforcement of this Agreement (including without limitation in any arbitration
under Section 36.20, the prevailing Party shall be entitled to recover its
reasonable attorneys’ fees and expenses incurred in addition to any other relief
to which it is entitled.




36.9

Notice.  All notices, requests or other communications to a Party under this
Agreement shall be in writing, and shall be sent to the Party at the address set
forth below in this Section (or such other address as he/it shall designate by
written notice given to the other Parties pursuant to this Section), and shall
be deemed to have been duly given on the earliest of the date actually received,
the same day if sent by email, the business day following dispatch if sent by
hand courier or overnight air courier service with next day delivery, or three
days after mailing if sent by first class, registered or certified mail, return
receipt requested; provided, that each Party may change its address for notice,
by written notice given pursuant to this Section.





15




--------------------------------------------------------------------------------




If to any Boyd Party:

7060 Via del Charro [to be used only for notices sent by hand courier or
overnight air courier service]

P.O. Box 2145 [to be used only for notices sent by first class, registered or
certified mail]

Rancho Santa Fe, California 92067-2145

Attn:  James P. Boyd

Email: jimboyddds@gmail.com




If to TSOI:

4093 Oceanside Blvd., Suite B

Oceanside, California 92056

Attn:  President

Email:  timdixon@therapeuticsolutionsint.com




If to Dixon:

c/o 4093 Oceanside Blvd., Suite B

Oceanside, California 92056

Email:  timdixon@therapeuticsolutionsint.com




If to Berg:

c/o 4093 Oceanside Blvd., Suite B

Oceanside, California 92056

Email:  gerry@therapeuticsolutionsint.com




36.10

Assignment.  This Agreement shall inure to the benefit of and be binding upon
the Parties and their respective heirs, legatees, personal representatives,
executors, administrators, successors and assigns.  The name of a Party
appearing herein shall be deemed to include the names of such Party’s heirs,
legatees, personal representatives, executors, administrators, successors and
assigns to the extent necessary to carry out the intent of this Agreement.




36.11

Third Party Beneficiaries.  Except for the rights of non-Party indemnified
parties pursuant to Section 31 and the rights of (with respect to Sections 22-30
inclusive, as applicable) the TSOI Releasees and the Boyd Releasees, the terms
and provisions of this Agreement are intended solely for the benefit of each
Party hereto and their respective heirs, legatees, personal representatives,
executors, administrators, successors or assigns and it is not the intention of
the Parties to confer third-party beneficiary rights upon any other person.




36.12

Further Assurances.  The Parties hereby covenant and agree to, without the
necessity of any further consideration, execute, acknowledge and deliver any and
all such other documents and take any such other action as may be reasonably
necessary or appropriate to effectuate or more perfectly evidence the intent of
this Agreement.




36.13

Severability.  This Agreement is severable.  If any provision of this Agreement
is determined by a final and binding court or arbitration judgment to be
invalid, illegal or unenforceable to any extent, such provision shall not be not
affected or impaired up to the limits of such invalidity, illegality or
unenforceability; the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired in any way; and
the Parties agree to negotiate in good faith to replace such invalid, illegal
and unenforceable provision (or portion of provision) with a valid, legal and
enforceable provision that achieves, to the greatest lawful extent under this
Agreement, the economic, business and other purposes of such invalid, illegal or
unenforceable provision (or portion of provision).




36.14

Force Majeure.  No Party shall be liable for failure to perform, or delay in the
performance of, its obligations under this Agreement (other than payment
obligations) when such failure or delay is caused by an event of force majeure.
 For purposes of this Agreement, an event of force majeure means any event or
circumstance beyond the reasonable control of the affected Party and not
reasonably preventable using industry standard practices, including but not
limited to, war, insurrection, riot, fire, flood or other unusual weather
condition, explosion, act of God, peril of the sea, sabotage, accident, embargo,
act of governmental authority, compliance with governmental order on national
defense requirements, or inability due to general industry wide shortages to
obtain fuel, power, raw materials, labor or transportation facilities.  If, due
to any event of force majeure, any Party shall be unable to fulfill its
obligations under this Agreement (other than payment obligations), the affected
Party shall immediately notify the other Parties of such inability and of the
period during which such inability is expected to continue, shall use reasonable
commercial efforts to cure and remedy such non-performance and the time for
performance shall be extended for a number of days equal to the duration of the
force majeure, and the Parties shall meet promptly to seek to establish a
mutually acceptable workaround plan and determine an equitable solution to the
effects of such event.





16




--------------------------------------------------------------------------------




36.15

Authority.  The individuals executing this Agreement on behalf of BR, TMD and
TSOI represent and warrant that they have the authority from their respective
governing bodies to enter into this Agreement and to bind their respective
companies to all the terms and conditions of this Agreement.




36.16

Time.  Time is of the essence as to each provision of this Agreement.




36.17

Construction.  The language used in this Agreement is the language chosen by the
Parties to express their mutual intent, and no provision of this Agreement shall
be interpreted for or against any Party because that Party or its attorney
drafted the provision.  Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause or Exhibit shall be deemed to be a reference to an
Article, Section, subsection, paragraph, clause or Exhibit, of or to, as the
case may be, this Agreement, unless otherwise indicated.  Unless the context of
this Agreement otherwise requires, (a) words of any gender include each other
gender, (b) words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear, (c) words using the singular shall include the plural, and vice
versa, and (d) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “but not limited to”, “without limitation”, “inter
alia” or words of similar import.




36.18

Captions.  The captions of the Articles, Sections and subsections in this
Agreement are for convenience only and shall not be used to interpret the
provisions of this Agreement.




36.19

Counterparts.  This Agreement may be executed and delivered in counterparts
(facsimile and electronic transmission included), each of which shall constitute
an original document, but all of which shall together constitute one and the
same instrument.




36.20

Arbitration.  Any dispute arising under or related to this Agreement, the Voting
Agreement, the Escrow Agreement, or the License Agreement shall be exclusively
and finally resolved by binding arbitration in San Diego, California in
accordance with the commercial arbitration rules of Judicate West then in
effect, by a single arbitrator appointed in accordance with such rules;
provided, that each party shall have only 7 days to strike names from the list
of potential arbitrators provided by Judicate West.  Such arbitrator shall be
directed to commence the arbitration hearing within 60 days after arbitration is
filed, and the arbitrator shall impose limited discovery procedures and hearing
schedules consistent with such objective.  The ruling of the arbitrator shall be
final and binding on all Parties.  The costs of the arbitration forum shall
initially be borne ½ by whichever of the Licensor Parties are parties to the
arbitration and ½ by whichever of the TSOI Parties are parties to the
arbitration, subject to shifting based on the outcome of the arbitration.  It
shall be mandatory for the arbitrator to designate one or more of the Licensor
Parties or one or more of the TSOI Parties (but not one or more of the Licensor
Parties and also one or more of the TSOI Parties) as the “prevailing party” and
it shall further be mandatory for the arbitrator to award to such “prevailing
party,” in addition to all other appropriate relief, 100% of such “prevailing
party”’s costs of the arbitration forum and 100% of such “prevailing party”’s
reasonable attorneys’ fees, costs and expenses.  The arbitrator’s award may be
entered as a judgment in any court having competent jurisdiction including but
not limited to the San Diego County Superior Court, to which each Party hereto
submits to personal jurisdiction.




Notwithstanding anything herein to the contrary, it is understood that nothing
herein shall limit the specific statutory right of any party hereto to seek any
provisional remedy in the superior court, as set forth in California Code of
Civil Procedure Section 1281.8.




37.  2012 Exclusivity.

For the limited-term protection of TSOI’s commercial interests, the Boyd Parties
agree not to, before the Switchover Time, import, offer for sale, sell or have
sold (or, other than under the Restatement of Master License Agreement for NTI
Plus Network effective April 1, 2008 between Keller Laboratories, Inc. and
NTI-TSS, Inc., license anyone other than TSOI to make, have made, use, import,
offer for sale, sell and have sold) any products which are within the claims of
the Core Patents or the Core Counterparts.  With regard to “dual slider”
products, such limited-term prohibition shall apply if either the upper or lower
would, if sold as standalone products rather than connected as contemplated by
the ‘303 Patent, be within the claims of the Core Patents or the Core
Counterparts. The Boyd Parties acknowledge TSOI’s assertion that the Boyd
Parties’ proposed “enhanced slider” product and currently proposed “dual slider”
product are within this Section’s prohibition, and that if the Boyd Parties
disagree and import, offer for sale, sell or have sold (or, other than under the
Restatement of Master License Agreement for NTI Plus Network effective April 1,
2008 between Keller Laboratories, Inc. and NTI-TSS, Inc., license anyone other
than TSOI to make, have made, use, import, offer for sale, sell and have sold)
them anyway, they do so at their own peril.  Capitalized terms used in this
Section and not otherwise defined in this Agreement shall have the meanings
given to them in the License Agreement.  








17




--------------------------------------------------------------------------------

38.  Limited Permission as to TSOI Name and Marks.  TSOI hereby irrevocably and
perpetually grants to the Boyd Parties specific permission, with regard to
Section 12, to use the name of TSOI (but only if spelled out in full, i.e.,
“Therapeutic Solutions International, Inc.”) and the name of TSOI products and
any corresponding trademarked marks and logos (but only with the proper
trademark reference and attribution) and trademarked product names and logos
(but only with the proper trademark reference and attribution) on the Boyd
Websites and/or any other Boyd-Party-owned websites, but in each case only for
the purpose of truthfully asserting that BR (or BR’s assigns) owns and has
licensed to TSOI intellectual property rights (such as patents) for the Licensed
Products (as defined in the License Agreement). (Such permission shall also
include the right to use, in the same paragraph as a use of the full name of
TSOI, i.e., “Therapeutic Solutions International, Inc.”,  the abbreviation TSI
or TSOI or Therapeutic instead of repeating TSOI’s full name in such paragraph.)
The Boyd Parties shall not be limited to any particular form of words in such
assertion, provided that the sense is limited to that set forth in the preceding
sentence and is not coupled with any inaccurate or disparaging statements or
depictions.  The Boyd Parties need not pay any fee or royalty in connection with
such use.  The permission granted in this Section is assignable and
Sublicensable by the Boyd Parties.




39.  James Boyd Covenants and Assurances.  With respect to the License
Agreement, Boyd acknowledges that certain of the Licensed US Patent Rights and
certain of the Licensed Foreign Counterparts have been owned of record by Boyd
and/or NTI-TSS, Inc. rather than by BR or TMD (the “To-Be-Transferred Rights”).
 Boyd represents that he (on his own behalf or on behalf of or NTI-TSS, Inc., BR
and/or TMD, as applicable) has executed patent/patent application assignments
for assignment of the To-Be-Transferred Rights to BR or TMD (the “assignments”)
and has directed counsel to forthwith file the Assignments in the applicable
patent offices to transfer the To-Be-Transferred Rights to BR or TMD; but it is
understood that not all such filings have yet been accomplished.  The Boyd
Parties covenant and agree (a) not to seek to interfere with or countermand the
process of assigning the  To-Be-Transferred Rights to BR or TMD, and (b) in the
event counsel reasonably advises that in order to accomplish and perfect the
assignment of record of the To-Be-Transferred Rights to BR or TMD the
Assignments must be revised, notarized, or otherwise reworked, Boyd agrees to
reasonably cooperate to so revise, notarize, or otherwise rework and to cause
the new documentation to be executed and filed, so as to accomplish and perfect
the assignment of record of the To-Be-Transferred Rights to BR or TMD.  In
addition, Boyd agrees that if now or hereafter he owns or controls (other than
through BR or TMD) any patents (other than the Licensed US Patent Rights and the
Licensed Foreign Counterparts) that Cover any of the Existing Products or
Foreign Laboratory Products, he shall take reasonable steps as designated by his
own counsel, to accomplish and perfect the assignment of record of such patents
to BR or TMD.  Boyd further represents, covenants and agrees that all
assignments contemplated by this Section 39 have been and will be free and clear
of any Boyd-created assignments or licenses which would be inconsistent with the
rights granted by BR and TMD to TSOI under the License Agreement.




40.  BR/TMD Covenant.  With respect to the License Agreement, BR and TMD agree
not to, from and after the time TMD first gains the right under Section 6.1(d)
of the License Agreement to initiate and control an action against an alleged
infringer, enter into a license with such alleged infringer (or any of its
Affiliates) under the Licensed Foreign Counterparts, unless TSOI give express
prior written consent thereto.




41.  New Marks.  Notwithstanding anything in this Agreement to the contrary, if
TSOI uses a new trademark for any Existing Product(s) (in a manner not
prohibited by the License Agreement) in the Foreign Channel of Trade, TSOI shall
be entitled to provide an explanation within www.therapeuticsolutionsint.com
and/or any other TSOI-owned websites, but only for the purpose of truthfully
asserting that such Existing Product, so trademarked, is the same product as the
product previously marketed and sold by TSOI as [here the applicable
pre-Agreement trademark would be stated]. TSOI shall not be limited to any
particular form of words in such assertion, provided that the sense is limited
to that set forth in the preceding sentence and is not coupled with any
inaccurate or disparaging statements or depictions, and such use shall be
subject to BR’s consent which shall not be unreasonably withheld.  TSOI need not
pay any fee or royalty in connection with such use.  




42.  Use of Names (Marketing Materials in the US Channel of Trade).  TSOI agrees
not to use the image, name, mark or logo of any Boyd Party or Boyd Party product
in any TSOI marketing material in the US Channel of Trade, except for written
professional educational materials (which must be approved by Boyd in advance
and which must not constitute or be coupled with any inaccurate or disparaging
statements or depictions) and except as otherwise expressly permitted by this
Agreement.




43.  Use of Names (Social Media).  The TSOI Parties agree not to use the image,
name, mark or logo of any Boyd Party or Boyd Party product in any social media;
provided, that this Section shall no longer apply from and after such time, if
any, as any Boyd Party writes or says anything in any social media or other
public forum any statement (whether true or false) that would tend naturally to
discredit or detract from the reputation of a TSOI Party.








18




--------------------------------------------------------------------------------

44.  SEC Reports.  TSOI’s Form 8-K to be filed with the SEC reporting the
execution and delivery of this Agreement shall be in the form previously
approved by the Boyd Parties’ counsel and shall include the following paragraph:
“The Exclusive Agreements provided for a $3,000,000 inception fee to be paid by
us to Boyd Research.  We have not paid the inception fee and do not have the
funds to do so.  The Boyd Parties have threatened to sue us for payment of the
inception fee and/or seek to terminate the Exclusive Agreements and seek an
injunction against us to prevent further sales of products licensed by Boyd
Research, all on the ground that the inception fee has not been paid.  We
believe we had valid defenses but determined that it was in our best interest
to, instead of putting our defenses to the test, enter into the MDRA and the
License Agreement.” TSOI agrees that in its future SEC filings which summarize
the material terms of this Agreement and/or the License Agreement and/or state
the rationale for TSOI entering into this Agreement and/or the License
Agreement, TSOI shall include a substantially equivalent disclosure to the one
quoted in this Section.  TSOI shall not be limited to any particular form of
words in such future disclosures, provided that the sense is limited to and
consistent with that set forth in the disclosure one quoted in this Section.




IN WITNESS WHEREOF, the Parties have executed and delivered this Master Dispute
Resolution Agreement.




IN ADDITION, Boyd, Dixon and Berg hereby, in their applicable capacities as
members of the Board of Directors and/or stockholders of TSOI, by their
signatures hereinbelow hereby:  (i) act by unanimous written consent (together
with the written consent thereto of Barry H. Glassman as a member of the Board
of Directors of TSOI, whose such written consent is mutually acknowledged to
have already been obtained) of the Board of Directors of TSOI to amend Article
II, Section 10 of TSOI’s Bylaws to allow the matter described in item (ii) of
this paragraph (but not any other matter or at any other time, even if analogous
to the matter described in item (ii) of this paragraph) to be acted upon by
TSOI’s stockholders by way of nonunanimous majority written consent action, and
(ii) give written consent as stockholders of TSOI to approve this Agreement and
the License Agreement and all of the transactions contemplated thereby.




Dated:  August 24, 2012

BOYD RESEARCH, INC.




By:

/s/ James Boyd                                                               

Name:

James Boyd

Title:

President




Dated:  August 24, 2012

TMD COURSES, INC.




By:

/s/ James Boyd                                                                

Name:

James Boyd

Title:

President




Dated:  August 24, 2012

THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.




By:

/s/ Gerry Berg                                                                  

Name:

Gerry Berg

Title:

Chief Financial Officer




Dated:  August 24, 2012

JAMES P. BOYD

/s/ James P. Boyd                                                             




Dated:  August 24, 2012

TIMOTHY G. DIXON

/s/ Timothy G. Dixon                                                        




Dated: August 24, 2012

GERRY B. BERG

/s/ Gerry B. Berg                                                              































[carryover signature page of Master Dispute Resolution Agreement]





19




--------------------------------------------------------------------------------

EXHIBIT A
(first as it would appear through December 31, 2012; then second as it would
appear thereafter)










[f8k082912_ex10z1001.jpg] [f8k082912_ex10z1001.jpg]





20




--------------------------------------------------------------------------------

[f8k082912_ex10z1002.jpg] [f8k082912_ex10z1002.jpg]





21




--------------------------------------------------------------------------------

EXHIBIT B










Anita McMillen, RDH

1.  Identifying Patients During the Hygiene Exam

2.  How Hygienists Can Grow Your Practice

3.  The NTI Changed My Life

Barry Glassman, DMD

1.  Design & Arch Selection Criteria

2.  Occlusion Vs Occluding

3.  How to Screen for Migraine

4.  Pathophysiology of Migraine

5.  Parafunctional Control

6.  Intrusion Concerns

7.  Supraeruption Concerns

8.  Anterior Open Bite Concerns

9.  Joint Compression Concerns

10. Aspiration Concerns

11. Clicking & Popping - Case Study with Velocity Traces, EMGs, & Tomographs

12. Patient Selection - Questions & Observations

13. Importance of Following the Therapeutic Protocol

Charles Payet, DDS

1.  Make Diagnosis & Protection Easy

2.  Change Lives & Grow Your Practice

3.  NTI Is Easy

4.  Direct & Indirect Fabrication

5.  Importance of Follow-up

6.  NEW Slider Design

Emily Faust, DA

1.  NTI Use in the General Practice

2.  Staff Protocol to Increase NTI Case Acceptance

3.  Questions to Increase NTI Case Acceptance

4.  Perio Treatment and the NTI

5.  Protection of Restorations

6.  NTI-tss is the Standard of Care

James P. Boyd, DDS

1.  Diagnostic Cycle of Parafunction

2.  Muscular Innervation & the Trigeminal Nerve

3.  Maximum Clenching Voltage

4.  Clenching & Bruxism

5.  Nocioceptive Trigeminal Inhibition

6.  Purposeful Vs Purposeless Masticatory Function

7.  Not Totally Indicated

8.  Long-term Use of Enhanced Deprogrammers

9.  Rationale for Lower NTI As Default

10. Condylar Distalization & the Problem with Articulators

11. Avoid Excessive VDO in Protrusive Excursions

12. Easy & Effective

13. Do You Feel Fabulous

14. Indications for NTI Use

15. Dueling Sliders

16. NEW Slider Design

17. TSS - Total Splint System for OSA

John Nosti, DMD

1.  Myth Buster [Truth About Adverse Effects]

2.  Truth About Adverse Effects

Mark Malterud, DDS

1.  Ortho Treatment & the NTI

2.  Obtaining Restorative Centric





22




--------------------------------------------------------------------------------

Michael Melkers, DDS

1.  Thoughts on Fee Determination

2.  Palliative Care Follow-up

3.  Dave's Story

Michael Scoles, DMD

1.  General Dentistry's Swiss Army Knife

2.  Get Your Staff Involved

3.  Protect Your Dentistry

4.  Pediatric Patients

5.  Patient Demonstration Technique

6.  Less Is More

7.  Patient Education

8.  Creating a Medical-Dental Referral Relationship

*   Evolution of Appliance Therapy Quote2 [unused]

*   Standard of Care Quote [unused]

Tarun Agarwal, DDS

1.  Compliance with NTI vs Full-Arch Splints

2.  Increasing Case Acceptance

3.  Increasing Case Acceptance Pt. II

*   Advantages of Lab-fabricated NTI-tss Plus [unused]

*   I Don't Have to Mess Around With It [unused]

Thomas Bell, DMD

1.  Indications for NTI Use [My Rationale for NTI Use]

2.  Standard of Care [The NTI is my Standard of Care]

3.  Protection of Teeth & Restorations

4.  Is Parafunction Causing Pain [Diagnosis: Is Parafunction Causing Pain?]

Tim Test, DMD

1.  Pain Relief and Quality of Life [Pain Relief and Improved Quality of Life]











23


